Exhibit 10.1

FIRST AMENDMENT TO
THE AGREEMENT BETWEEN THE
SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY
AND
APPLIANCE RECYCLING CENTERS OF AMERICA-CALIFORNIA, INC.

PARTIES

This First Amendment (“First Amendment”) to the agreement (“Agreement”) dated
July 1, 2006 between and Appliance Recycling Centers of America-California,
Inc., a California Corporation (“ARCA”), and the Southern California Public
Power Authority, a joint powers agency organized under the laws of the State of
California (“SCPPA”), each sometimes referred to individually as “Party” and
collectively as “Parties,” is made and entered into by the Parties as of the
1st day of March 2007.

RECITALS

The purpose of this First Amendment is (i) to increase the total expenditure
limit under the Agreement from $300,000 to $25,300,000 to accommodate the
participation of the City of Los Angeles, acting by and through the Department
of Water and Power (“LADWP”), (ii) to reduce certain prices for services, which
will benefit all participating utilities, (iii) for ARCA to store and deliver a
minimum of two compact fluorescent bulbs, provided by the participating
utilities, with each refrigerator recycling or delivery order, and (iv) to
modify or add several other provisions in the Agreement.

AGREEMENT

For and in consideration of the promises and the mutual covenants and agreements
hereinafter set forth, the Parties agree hereto as follows.

AMENDMENT TO SECTIONS OR SUBSECTIONS OF THE AGREEMENT

1.               Amend Section 3.8 of the Agreement to read:

3.8                                 Contract Period: The period beginning with
time of effectiveness date as July 1, 2006 through December 31, 2008.

2.               Amend Section 3.15 to read:

3.15                           New Refrigerator: Energy-efficient and Energy
Star® approved refrigerator, purchased from ARCA by SCPPA, that replaces Primary
Refrigerator utilized by customer prior to installation of New Refrigerator.


--------------------------------------------------------------------------------


3.               Amend Subsections 3.32 (a.) and 3.32 (c.) to read:

a.                           New Refrigerator acquisition and
warehouse/inventory services.  Contractor shall purchase designated
refrigerators at prices reflected in Price Schedule (Exhibit A) upon written
request from SCPPA.

c.                           Customer services including, but not limited to,
maintaining customer call center, appointment scheduling, pre-qualification
services such as testing for grounded outlets, and other services as directed.

4.               Add a new Subsection 3.32 (j.) to read:

j.                              Delivery of a minimum of two compact fluorescent
light bulbs (“CFL”) with each refrigerator exchange, as directed by and at the
option of each participating utility. ARCA and each participating utility may
mutually agree on the delivery of other customer incentive or promotional items
in lieu of, or in addition to, CFLs.

5.               Amend Subsection 4.1.2 to read:

4.1.2                        Upon receipt and acceptance of an authorized Task
Assignment, Contractor shall respond to customer calls or web-based reservations
and inquiries and make arrangements for performance of the specified services
within four (4) working days.

6.               Add a new Subsection 4.1.10 to Section 4.1 to read:

4.1.10 Provide storage of CFLs for delivery with refrigerators as applicable
under Section 3.32(j).

7.               Amend Subsection 4.3.3 (b.) to read:

b.                          Providing adequate staff to receive and answer
customer calls on toll-free lines as follows: Monday through Friday (except
SCPPA holidays) - 7:30 a.m. to 8:00 p.m. (Pacific Standard Time) and Saturdays -
8:00 a.m. to 6:00 p.m. (Pacific Standard Time). At all other times, Contractor
shall provide a recorded message with pertinent Program information and the
capability for customer to leave a message for call back by Contractor. Such
messages shall be returned the next business day and daily thereafter until
customer has been contacted. All contacts and contact attempts shall be recorded
in Contractor’s Internet-based Program database and will be made available to
SCPPA for review on a real-time basis.

8.               Amend Subsection 4.3.5 to read:

4.3.5                        Making deliveries, uncrating, setting up and
installing New Refrigerators at Approved Customer residences, including
performing initial test to confirm that outlet to which refrigerator is to be
connected is properly grounded.


--------------------------------------------------------------------------------


9.               Amend Subsection 4.4.2 (c.) to read:

c.                           Acquisition of New Refrigerators as authorized and
approved by SCPPA. Complete accounting of all New Refrigerator deliveries and
Primary and/or Second Refrigerators and Freezers collected and delivered to
Appliance Delivery Warehouse or Recycling Center.

10.         Add Subsection 4.6.6 to read:

4.6.6                        Contractor agrees to provide the same refrigerator
warranty support services for year two as is provided under the first year
warranty conditions offered by the manufacturer.

11.         Amend Subsection 6.3.1 to read:

6.3.1                        Subcontractors/Joint Participation Agreement

With prior approval of Utility, Contractor may enter into subcontracts and joint
participation agreements with others for the performance of portions of this
Agreement. Contractor shall at all times be responsible for the acts and errors
or omissions of its Subcontractors or joint participants and persons directly or
indirectly employed by them. To the extent that Contractor provides service
within the LADWP service territory, Contractor shall make a concerted effort to
comply with LADWP’s minority/women/other owned business enterprise
(“MBE/WBE/OBE”) program.  Nothing in this Agreement shall constitute any
contractual relationship between any others and SCPPA or any obligation on the
part of SCPPA to pay, or to be responsible for the payment of, any sums to any
Subcontractors.

12.         Amend Subsection 6.7.2.2 to read:

6.7.2.2               Termination Due to Expenditure Limit

This Agreement will automatically terminate if expenditures reach the limit of
$25,300,000.

13.         Amend Subsection 6.7.2.3 to read:

6.7.2.3               Expiration of Agreement

Unless amended by mutual agreement of the Parties, this Agreement expires on
December 31, 2008.

14.         Amend Section 7.3 to read:

7.3                                 The total amount of this Agreement shall not
exceed $25,300,000 without further appropriation to this Agreement by SCPPA.


--------------------------------------------------------------------------------


EFFECT OF AMENDMENT

Except as provided herein, all other terms and conditions of the Agreement shall
remain in full force and effect.

IN WITNESS WHEREOF, the Parties hereto have duly caused this First Amendment to
the Agreement to be executed on their respective behalf by their duly authorized
representatives.

APPLIANCE RECYCLING CENTERS OF AMERICA-CALIFORNIA, INC.

 

 

 

 

 

/s/Jack Cameron

 

By: JACK CAMERON

 

Its: President

 

 

 

 

 

SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY

 

 

 

 

 

/s/ Bill D. Carnahan

 

By: BILL D. CARNAHAN

 

Its: President

 


--------------------------------------------------------------------------------